DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-4, 7-20 are allowed over prior art of record.The following is an examiner's statement of reasons for allowance:
Regarding Claim 1-4, 7-12, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  the flexible flat cable is configured to be connected to a connector that includes first and second connecting portions, when the flexible flat cable is in the folded state with the base film folded along the folding line, the first folding area terminal and the second folding area terminal are connectable to the first and second connecting portions of the connector, respectively, and when the flexible cable is connected to the connector with the first folding area terminal and the second folding area terminal connected to the first and second connecting portions of the connector, respectively, the first conducting wire and the second conducting wire are configured to process different signals or powers independently of each other " in combination with the remaining limitations of the claim 1. 
 Regarding Claim 13-17, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  from a first end of the second conducting wire that is formed above the first surface of the base film to a perforation in the base film, and then extends through the perforation in the base film to a second end of the second conducting wire that is formed above a second surface, opposite to the first surface, of the base film, wherein at least part of the first conducting wire and at least part of the second conducting wire overlap when the base film is folded." in combination with the remaining limitations of the claim 13. 
Regarding Claim 18-20, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach"  formed above a first surface of the base film, and a second terminal on another end of the conducting 5Serial No.: 17/026,700 wire and formed above a second surface, opposite to the first surface, of the base film, wherein, when the flexible flat cable is in the extended state, the conducting wire longitudinally extends above the first surface of the base film in the first direction from the first terminal to a perforation in the base film, and then extends through the perforation in the base film to the second terminal, wherein, as the base film is folded, the conducting wire is cut at a position between the first terminal and the perforation to thereby form a first folding area terminal at one cut end of the conducting wire and a second folding area terminal at another cut end of the conducting wire” in combination with the remaining limitations of the claim 18. 


Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
Conclusion
 

	None of the references, alone or in combination, teach all of the limitations for theclaims including: "  the flexible flat cable is configured to be connected to a connector that includes first and second connecting portions, when the flexible flat cable is in the folded state with the base film folded along the folding line, the first folding area terminal and the second folding area terminal are connectable to the first and second connecting portions of the connector, respectively, and when the flexible cable is connected to the connector with the first folding area terminal and the second folding area terminal connected to the first and second connecting portions of the connector, respectively, the first conducting wire and the second conducting wire are configured to process different signals or powers independently of each other " in combination with the remaining limitations of the claim 1.
None of the references, alone or in combination, teach all of the limitations for theclaims including: "  from a first end of the second conducting wire that is formed above the first surface of the base film to a perforation in the base film, and then extends through the perforation in the base film to a second end of the second conducting wire that is formed above a second surface, opposite to the first surface, of the base film, wherein at least part of the first conducting wire and at least part of the second conducting wire overlap when the base film is folded." in combination with the remaining limitations of the claim 13.
None of the references, alone or in combination, teach all of the limitations for theclaims including"  formed above a first surface of the base film, and a second terminal on another end of the conducting 5Serial No.: 17/026,700 wire and formed above a second surface, opposite to the first surface, of the base film, wherein, when the flexible flat cable is in the extended state, the conducting wire longitudinally extends above the first surface of the base film in the first direction from the first terminal to a perforation in the base film, and then extends through the perforation in the base film to the second terminal, wherein, as the base film is folded, the conducting wire is cut at a position between the first terminal and the perforation to thereby form a first folding area terminal at one cut end of the conducting wire and a second folding area terminal at another cut end of the conducting wire” in combination with the remaining limitations of the claim 18. 
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/PETE T LEE/            Primary Examiner, Art Unit 2848